Per Curiam:

Appellant Terricita D. Samuel appeals from a denial of unemployment benefits. We affirm.
Appellant worked for South Carolina Electric and Gas Company until April 15,1982. At that time she went on sick leave. Her doctor estimated recovery would take from one to six months.
SCE & G kept her on the payroll until September 1982 even though her extended accrued sick leave expired. At no time during this period did appellant request a leave of absence. With SCE & G’s assistance, she did make two unsuccessful disability applications.
On August 27, 1982, SCE & G sent appellant a registered letter. It clearly stated she would be removed from the payroll unless she applied for a leave of absence by September 3rd. Appellant never made the request, claiming she “... just had other things ...” and forgot the date. SCE & G terminated her employment on September 7th.
The referee, Commission, and Circuit Court determined she voluntarily quit her job, and denied benefit. We agree.
An employee may be charged with quitting a job by action or inaction with unavoidable ramifications. See Matter of Malaspina, 309 N. Y. 413, 131 N. E. (2d) 709 (1956). Though not affirmatively quitting, it is clear ap*478pellant’s own conduct caused her termination. She fully understood the consequences of her failure to act after SCE & G’s August 27th letter, but did nothing to save her job. Therefore, we hold, by her own inaction, appellant voluntarily quit within the meaning of S. C. Code Ann. § 41-35-120 (1976).
Appellant’s remaining exceptions are without merit, and are affirmed pursuant to Supreme Court Rule 23.
Affirmed.
Gregory, J., not participating.